DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/11/2021 in which claims 1-8 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15963754, filed on 04/26/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al. (US 2017/0359840), hereinafter “Ly”.

As to claim 1, Ly teaches a method performed by a terminal for a random access procedure (Ly, Figs. 7-8, [0084], [0092], a method performed by a UE transmitting a RACH sequence), the method comprising: 
receiving, from a base station, configuration information for the random access procedure (Ly, Fig. 7, [0087]-[0088], Fig. 8, [0094], at step 802, the UE receives Sync and PBCH from the AN, and learns configuration (MIB) to use for the uplink chirp signal, which resources to use for the uplink chirp signal transmission and which RACH sequence to use); 
transmitting, to the base station, a random access preamble for a system information request based on the configuration information (Ly, Fig. 7, [0084], [0086], Fig. 8, [0103], at step 812, the UE transmits the uplink chirp signal with the RACH sequence and chirp message to request system information. The uplink chirp signal with the RACH sequence and chirp message is transmitted based on the resource blocks and OLPC parameters successfully used during stage 1, which are based on the MIB signaled from the AN); 
determining that a random access problem is detected based on a number of transmissions of the random access preamble (Ly, Fig. 7, [0084], [0086], Fig. 8, [0109], [0111], the UE determines that the number of RACH sequence and the chirp message transmissions has reached a maximum number of times); and 
stopping the random access procedure in case that the random access problem is detected and the random access procedure was triggered for the system information request (Ly, Fig. 7, [0084], [0086], Fig. 8, [0109], [0111], the UE stops the transmission of the RACH sequence and the chirp message when the number of RACH sequence and the chirp message transmissions has reached a maximum number of times, where the chirp message was transmitted to request system information).

As to claim 2, Ly teaches wherein the random access problem is detected in case that the number of transmissions of the random access preamble reaches a predetermined value (Ly, Fig. 7, [0084], [0086], Fig. 8, [0109], [0111], the UE determines that the number of RACH sequence and the chirp message transmissions has reached a maximum number of times).

As to claim 3, Ly teaches wherein the random access problem is determined to be detected in case that a random access response is not received from the base station as a response to the random access preamble during a random access response window (Ly, Fig. 7, [0084], [0086], Fig. 8, [0107], [0109], [0111], the UE does not receive a positive or negative KA within a predefined amount of time from the AN after the UE transmits the uplink chirp signal with the RACH sequence and chirp message).

As to claim 5, Ly teaches a terminal (Ly, Fig. 4, [0067], Fig. 8, a UE) comprising: 
a transceiver configured to (Ly, Fig. 4, [0068]-[0070], Fig. 8, the UE includes a transceiver 454 to transmit and receive signals from the AN/BS): 
receive signals from a base station (Ly, Fig. 4, [0068]-[0070], Fig. 8, the UE includes a transceiver 454 to transmit and receive signals from the AN/BS), and 
transmit signals to the base station (Ly, Fig. 4, [0068]-[0070], Fig. 8, the UE includes a transceiver 454 to transmit and receive signals from the AN/BS); and 
at least one processor coupled with the transceiver and configured to (Ly, Fig. 4, [0068]-[0069], [0075], Fig. 8, the UE includes a controller/processor 480 connected to the transceiver 454 to perform the functions of the UE): 
(Ly, Fig. 7, [0087]-[0088], Fig. 8, [0094], at step 802, the UE receives Sync and PBCH from the AN, and learns configuration (MIB) to use for the uplink chirp signal, which resources to use for the uplink chirp signal transmission and which RACH sequence to use), 
control the transceiver to transmit, to the base station, a random access preamble for a system information request based on the configuration information (Ly, Fig. 7, [0084], [0086], Fig. 8, [0103], at step 812, the UE transmits the uplink chirp signal with the RACH sequence and chirp message to request system information. The uplink chirp signal with the RACH sequence and chirp message is transmitted based on the resource blocks and OLPC parameters successfully used during stage 1, which are based on the MIB signaled from the AN), 
determine that a random access problem is detected based on a number of transmissions of the random access preamble (Ly, Fig. 7, [0084], [0086], Fig. 8, [0109], [0111], the UE determines that the number of RACH sequence and the chirp message transmissions has reached a maximum number of times), and 
stop the random access procedure in case that the random access problem is detected and the random access procedure was triggered for the system information request (Ly, Fig. 7, [0084], [0086], Fig. 8, [0109], [0111], the UE stops the transmission of the RACH sequence and the chirp message when the number of RACH sequence and the chirp message transmissions has reached a maximum number of times, where the chirp message was transmitted to request system information).

As to claim 6, Ly teaches wherein the random access problem is detected in case that the number of transmissions of the random access preamble reaches a predetermined value (Ly, Fig. 7, [0084], [0086], Fig. 8, [0109], [0111], the UE determines that the number of RACH sequence and the chirp message transmissions has reached a maximum number of times).

As to claim 7, Ly teaches wherein the at least one processor is further configured to determine that the random access problem is detected in case that a random access response is not received from the base station as a response to the random access preamble during a random access response window (Ly, Fig. 7, [0084], [0086], Fig. 8, [0107], [0109], [0111], the UE does not receive a positive or negative KA within a predefined amount of time from the AN after the UE transmits the uplink chirp signal with the RACH sequence and chirp message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2017/0359840), hereinafter “Ly” in view of Chun et al. (CA 2725771), hereinafter “Chun”.

Ly teaches the claimed limitations as stated above. Ly does not explicitly teach the following features: regarding claim 4, wherein the random access problem is determined to be detected in case that a contention resolution timer for the random access procedure expires.

As to claim 4, Chun teaches wherein the random access problem is determined to be detected in case that a contention resolution timer for the random access procedure expires (Chun, [0074], Fig. 7, [0084]-[0086], Fig. 8, the UE determines that the RACH procedure fails based on the expiration of a timer used for contention resolution before receiving a response).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ly to have the features, as taught by Chun in order to minimize the waste of radio resources and delay in data delivery when the UE is in a state where the RACH procedure is repeated multiple times (Chun, [0062]-[0063]).

Ly teaches the claimed limitations as stated above. Ly does not explicitly teach the following features: regarding claim 8, wherein the at least one processor is further configured to determine that the random access problem is detected in case that a contention resolution timer for the random access procedure expires.

As to claim 8, Chun teaches wherein the at least one processor is further configured to determine that the random access problem is detected in case that a contention resolution timer for the random access procedure expires (Chun, [0074], Fig. 7, [0084]-[0086], Fig. 8, the UE determines that the RACH procedure fails based on the expiration of a timer used for contention resolution before receiving a response).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ly to have the features, as taught by Chun in order to minimize the waste of radio resources and delay in data delivery when the UE is in a state where the RACH procedure is repeated multiple times (Chun, [0062]-[0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deng et al., WO 2016/086144 – Initial access in high frequency wireless systems.
Lee, U.S. Patent Application Pub. No. 2018/0049244 – State transition method based on random access procedure in communication system.
Lee et al., U.S. Patent Application Pub. No. 2020/0288451 – Method and device for receiving system information on basis of beam information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473